Case 2:19-cv-06625-DMG-GJS Document 24 Filed 11/13/20 Page 1 of 2 Page ID #:150




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
     PAO-FENG LIN,                           Case No.: CV 19-6625-DMG (GJSx)
11
                                             ORDER RE DISMISSAL OF ACTION
12             Plaintiff,                    WITH PREJUDICE [23]
13
               vs.
14
15   STATE FARM GENERAL INSURANCE
     COMPANY, and DOES 1 through 100,
16
17             Defendants.
18
19
20
21
22
23
24
25
26
27
28


                                           -1-
Case 2:19-cv-06625-DMG-GJS Document 24 Filed 11/13/20 Page 2 of 2 Page ID #:151




 1         This Court has read and considered the stipulation between Plaintiff Pao-Feng Lin
 2   and Defendant State Farm General Insurance Company. Good cause appearing, the
 3   Court APPROVES the stipulation.
 4         IT IS HEREBY ORDERED that Plaintiff’s action against Defendant State Farm is
 5   dismissed WITH PREJUDICE. The parties shall bear their own respective attorneys’
 6   fees and costs.
 7
 8   DATED: November 13, 2020                   ________________________________
 9                                              DOLLY M. GEE
                                                UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
